 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DAVID PERRYMAN,                                      No. 2:19-cv-2517 JAM KJN P
12                          Plaintiff,
13               v.                                        ORDER
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS AND
15    REHABILITATION, et al.,
16                          Defendants.
17

18             Plaintiff filed a motion for extension of time to file objections to the June 25, 2021

19   findings and recommendations. Good cause appearing, IT IS HEREBY ORDERED that:

20             1. Plaintiff’s motion for an extension of time (ECF No. 33) is granted; and

21             2. Plaintiff is granted sixty days from the date of this order in which to file his objections.

22   Dated: July 15, 2021

23

24

25
     /perr2517.eot
26

27

28
